Case 3:20-cv-01476-RDM-CA Documenti6 Filed 12/16/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SHAWN JAMES HAMILTON, ; Civil No. 3:20-cv-1476
Petitioner . (Judge Mariani)
V.
SUPERINTENDENT ESTOCK, ef al,
Respondents
| ORDER
. 5 4 og wy
AND NOW, this day of December, 2020, upon consideration of the petition
for writ of habeas corpus (Doc. 1), and in accordance with the Court's Memorandum of the
same date, IT IS HEREBY ORDERED THAT:
1. The petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 (Doc. 1)
is DISMISSED as time-barred by the statute of limitations. See 28 U.S.C. §
2244(d).
2. The Clerk of Court is directed to CLOSE this case.

3, There is no basis for the issuance of a certificate of appealability. See 28
U.S.C. § 2253(c).

   

 

| WWE ZA
Robert D. Mariani~

United States District Judge
